DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Request for Continued Examination
               A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C 103 rejection of claim 17, Applicant argues that substituting loss functions is not a matter of design choice and that reference Martin-Donas fails to describe substitution of different loss functions and as such argues that the Office Action relies on hindsight reasoning in arriving at the conclusion that the combination of the references including Martin-Donas discloses limitations recited in the claim (Amendment, pg. 6-9).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  In this instance, the knowledge of jointly optimizing a loss function (which claim 17 does not require) as evidenced by the teachings of Martin-Donas (pg. 1861, sec. II), where substitution of one known loss function/element for another to obtain the predictable results of optimization (see MPEP 2143), was within the level of ordinary skill at the time before the claimed invention. Martin-Donas discloses the use of a PESQ metric as a loss function in minimizing the loss between clean and enhanced speech (sec. I), where the metric employs symmetrical and asymmetrical disturbance, both computed on a frame-by-frame basis (pg. 1861, sec. II) and as a result the claimed limitation “wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch of the PESQ”.
Regarding dependent claims 18-20, Applicant argues that the claims are allowable based on their dependency from claim 17 and for the arguments provided above for claim 17 (Amendment, pg. 8, fourth para.). Examiner respectfully disagrees as provided above for claim 17 absent any argument as to why the cited portions of the references fail to disclose limitations recited in the dependent claims 18-20.

Response to Amendment
The prior objection to claim 17 (8/13/21) is hereby withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 9 recite “wherein the SDR loss function uses a scale invariant (SI) SDR metric minimizing spectra mismatch of an SDR” and “wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch of the PESQ” and claim 17 recites “wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch of the PESQ”. There is no support for these limitations in Applicant’s original disclosure. Paragraphs [0005], [0024], [0026], [0031], [0037] and [0038] of Applicant’s original Specification describe minimizing mismatch (spectral and metric) between clean and estimated spectra, but not minimizing mismatch of a metric (SDR or PESQ) using the metric. Claims 2-8, 10-16 and 18-20 are rejected based on their dependency

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux et al US PGPUB 2019/0318754 A1 (“Le Roux”) in view of Martin-Donas et al “A Deep Learning Loss Function Based on the Perceptual Evaluation of the Speech Quality” (“Martin-Donas”)
Per Claim 17, Le Roux discloses a method of training a neural network, comprising: 
           receiving a noisy signal and performing short-term Fourier transform (STFT) on the noisy signal (fig. 2A, elements 204, 206; para. [0013]; The noisy input signal 204 is processed by a spectrogram estimator 206 to compute estimated spectrograms 208 for the speech and the noise…, para. [0058]; para. [0060]); 
           generating a denoised output signal from the noisy signal and performing inverse short-term Fourier transform (STFT) on the noisy signal (fig. 2A, element 212, 214; The 
estimated spectrograms are further processed by a spectrogram refinement module 
210 to output a refined spectrogram 212 for the speech, using stored network 
parameters 215.  A signal reconstruction module 214 inverts the refined spectrogram 212 for the speech to obtain estimated audio 216 for the speech…, para. [0058]; para. [0060]); and
           determining a loss function based on the denoised output signal after the ISTFT (para. [0011]; para. [0014]; An objective function computation module 218 computes an objective function by computing a distance between the clean speech and the estimated audio for the speech…, para. [0058]; para. [0060])
           Le Roux does not explicitly disclose determining a perceptual evaluation of speech quality (PESQ) loss function, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch of the PESQ
          However, these features are taught by Martin-Donas (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical PESQ as optimized with PESQ loss function incorporating symmetrical and an asymmetrical disturbance);
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Martin-Donas with the method of Santos because such combination would have resulted in providing significant improvement in the performance of deep learning systems (Martin-Donas, sec. IV)          
       Per Claim 18, Santos in view of Martin-Donas discloses the method of claim 17, 
              Martin-Donas discloses wherein the PESQ loss function is further determined based on the noisy signal (pg. 1681, sec. II; pg. 1682, sec. C).
       Per Claim 19, Santos in view of Martin-Donas discloses the method of claim 18, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing level alignment on the noisy signal and the denoised output signal (pg. 1682, sec. C).
         Per Claim 20, Santos in view of Martin-Donas discloses the method of claim 18, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing disturbance processing (pg. 1681, sec. A, sec. B).

Allowable Subject Matter
Claims 1-16 are allowable pending Applicant addressing the above noted 112 rejection of claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658